Exhibit 10.36

 

  

1, Hyangjeong-dong, Hungduk-gu

Cheongju-si, Chungbuk, Korea

Tel: 82-43-718-2535

Fax: 82-43-718-2004

www.magnachip.com

October 16, 2013

Woungmoo Lee LOGO [g103672graphics.jpg]

Dear Mr. Lee:

MagnaChip Semiconductor, Ltd. (“MagnaChip”) is pleased to present you with an
offer for employment in the position of Korea Sales (Senior Vice President),
reporting to Brent Rowe, Division Director of Worldwide Sales Division. We
believe that you have significant potential to make valuable contributions to
MagnaChip, and we hope you will find your employment with us a rewarding
experience.

You will be based at MagnaChip’s Seoul office, but will be expected to travel as
needed within Korea and to other destinations as the job may require. The
expected start date of your employment is November 1, 2013.

Your annual salary will be KRW 230,000,000 per annum. You will be paid in
accordance with MagnaChip’s normal payroll practices and your compensation will
be subject to payroll deductions and all required withholdings. Annual salary
increases will be determined by MagnaChip in accordance with MagnaChip’s
internal policies and procedures. You will be eligible to earn an annual
incentive of up to 30% of your base salary. The annual incentive will be based
on company performance and attainment of your management objectives under a plan
to be established and approved the Board of Directors of MagnaChip’s parent
company (the “Board”). MagnaChip may from time to time in its sole discretion
adjust the salary and benefits paid to you and its other employees in the normal
course of operations.

Upon approval by the Board of Directors of MagnaChip Semiconductor Corporation
(the “Board”), you will be granted options to purchase 50,000 shares of
MagnaChip Semiconductor Corporation (the “Option”) pursuant to the MagnaChip
Semiconductor Corporation 2011 Equity Incentive Plan at the exercise price the
fair market value of a common unit on the date of grant at the time you begin
your employment. Your option shall become vested and exercisable during three
years form the commencement date of your employment in accordance with MagnaChip
Semiconductor Corporation 2011 Equity Incentive Plan. Prior to receiving the
Option you must execute an option agreement in the form as approved by the
Board.



--------------------------------------------------------------------------------

●  Page 2    October 13, 2013

 

As an employee of MagnaChip organization, you will be expected to abide by
MagnaChip’s rules and regulations and sign and comply with MagnaChip’s form
employment agreement for employees based in Korea that includes confidentiality
and non-competition provisions. Your employment relationship with MagnaChip is
at-will, although you will be eligible for severance programs as required by
Korean law. You may terminate your employment with MagnaChip at any time and for
any reason whatsoever simply by notifying us, although you agree to provide one
month’s notice prior to your resignation. Likewise, MagnaChip may terminate your
employment in accordance with Korean law.

This letter forms the complete and exclusive offer of your employment with
MagnaChip. No other representative has any authority to modify or enter into an
agreement or modification, express or implied, contrary to the foregoing. Any
such modification or agreement must be in writing and signed by Sang Park, CEO,
or Sang-Lyun Oh, HR Director, and must clearly and expressly specify an intent
to change the at-will nature of your employment.

We look forward to your participation in the future growth of MagnaChip. Please
indicate your acceptance of this offer of employment by signing in the space
below. Please fax or e-mail an executed copy of this letter to me as soon as
possible, with the original to follow by mail.

 

Sincerely,

 

MAGNACHIP SEMICONDUCTOR, LTD.

/s/ Sanglyun Oh

Sanglyun Oh SVP of Human Resources MagnaChip Semiconductor, Ltd.

THIS EMPLOYMENT OFFER IS WHOLLY AGREED AND ACCEPTED BY:

 

/s/ Woung Moo Lee

Woung Moo Lee